[MHM final] [Translation] Filed Document: SEMI-ANNUAL REPORT Filed with: Director of Kanto Local Finance Bureau Filing Date: July 31, 2009 Fiscal Year: During the Fifteenth Term (From November 1, 2008 to April 30, 2009) Name of the Reporting Fund: PUTNAM INCOME FUND Name of the Issuer: PUTNAM INCOME FUND Name of Representative: Charles E. Porter Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Address of Principal Office: One Post Office Square Boston, Massachusetts 02109 U. S. A. Name and Title of Reporting Agent: Harume Nakano Attorney-at-Law Ken Miura Attorney-at-Law Address or Place of Business Mori Hamada & Matsumoto Marunouchi Park Building 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Name of Liaison Contact: Harume Nakano Ken Miura Attorneys-at-Law Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Park Building 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 Places where a copy of this Semi-annual Report is available for Public Inspection Not applicable. I. STATUS OF INVESTMENT PORTFOLIO OF THE FUND (1) Diversification of Investment Fund: (As of the end of May, 2009) Investment Types of Assets Name of Country Total U.S. Dollars Ratio (%) US Government Agency 511,733,223 Mortgage Obligations United States 56.30 US Government Guaranteed 103,317,475 Mortgage Obligations United States 11.37 US Government & Agency Mortgage Obligations Sub-total 615,050,698 67.67 Mortgage-Backed Securities United States 422,062,333 46.44 Short-Term Investments United States 356,182,591 39.19 Corporate Bonds and Notes United States 180,391,761 19.85 United Kingdom 12,685,117 1.40 Canada 7,074,789 0.78 Germany 3,183,701 0.35 France 2,062,486 0.23 Spain 1,566,353 0.17 Italy 1,198,389 0.13 Luxembourg 591,985 0.07 Netherlands 562,727 0.06 Belgium 470,603 0.05 Finland 258,127 0.03 Sub-total 210,046,038 23.11 Asset Backed Securities United States 86,479,894 9.51 United Kingdom 55,307 0.01 Sub-total 86,535,201 9.52 Purchased Options United States 39,204,353 4.31 US Treasury Obligations United States 7,613,864 0.84 Senior Loans United States 4,566,754 0.50 Municipal Bonds and Notes United States 2,440,992 0.27 Cash, Deposit and Other Assets (834,811,103) (91.85) (After deduction of liabilities) Total 908,891,721 100.00 (Net Asset Value) (JPY87,690 million) Note 1: Investment ratio is calculated by dividing each asset at its market value by the total Net Asset Value of the Fund. The same applies hereinafter. Note 2: The exchange rate of U.S. Dollars ("dollar" or "$") into Japanese Yen is JPY 96.48 for one U.S. Dollar, which is the actual middle point between the selling and buying currency rate by telegraphic transfer of The Bank of Tokyo-Mitsubishi UFJ, Ltd. on May 29, 2009. The same applies hereinafter. Note 3: In this report, money amounts and percentages have been rounded. Therefore, there are cases in which the amount for the "total" column is not equal to the aggregate amount. Also, conversion into other currencies is - 2 - done simply by multiplying the corresponding amount by the conversion rate specified and rounded up when necessary. As a result, in this report, there are cases in which figures for the same information differ from each other. Note 4:Details of the rating for the bonds invested by the Fund as of the end of May, 2009 are as follows: Caa and Not Rating Aaa Aa A Baa Ba B below rated Total Percentage (%) 62.72 4.39 11.18 12.35 2.54 2.25 1.88 2.69 100.00 (2) Results of Past Operations (a) Record of Changes in Net Assets (Class M Shares) Record of changes in net assets at the end of each of during the one year period up to and including the end of May, 2009 is as follows: Total Net Asset Value Net Asset Value per Share Dollar Yen (thousands) (millions) Dollar Yen 2008 End of June 221,311 21,352 6.35 613 July 210,658 20,324 6.26 604 August 202,888 19,575 6.18 596 September 189,028 18,237 5.87 566 October 167,743 16,184 5.28 509 November 145,088 13,998 4.61 445 December 153,474 14,807 4.91 474 2009 End of January 160,703 15,505 5.13 495 February 157,724 15,217 5.07 489 March 158,771 15,318 5.15 497 April 165,425 15,960 5.36 517 May 171,471 16,544 5.59 539 (b) Record of Distributions Paid (Class M Shares) Period Amount of Dividend paid per Share 5th Fiscal Year (11/1/1998-10/31/1999) $0.41 (JPY 40) 6th Fiscal Year (11/1/1999-10/31/2000) $0.41 (JPY 40) 7th Fiscal Year (11/1/2000-10/31/2001) $0.40 (JPY 39) 8th Fiscal Year (11/1/2001-10/31/2002) $0.34 (JPY 33) 9th Fiscal Year (11/1/2002-10/31/2003) $0.24 (JPY 23) 10th Fiscal Year (11/1/2003-10/31/2004) $0.18 (JPY 17) 11th Fiscal Year (11/1/2004-10/31/2005) $0.20 (JPY 19) 12th Fiscal Year (11/1/2005-10/31/2006) $0.27 (JPY 26) 13th Fiscal Year (11/1/2006-10/31/2007) $0.31 (JPY 30) 14th Fiscal Year (11/1/2007-10/31/2008) $0.45 (JPY 43) - 3 - Record of distribution paid (Class M Shares) at the end of each month during the period from July 2007 up to and including June 2009 is as follows: Net Asset Value per Share Dividend as of the Record Date Record Month/Year Dollar Yen Date Dollar Yen 2007 End of July 0.025 2.412 7/23/07 6.61 638 August 0.026 2.508 8/20/07 6.65 642 September 0.026 2.508 9/18/07 6.67 644 October 0.026 2.508 10/18/07 6.70 646 November 0.026 2.508 11/16/07 6.69 645 December 0.072 6.947 12/18/07 6.67 644 2008 End of January 0.028 2.701 1/17/08 6.72 648 February 0.028 2.701 2/15/08 6.64 641 March 0.028 2.701 3/17/08 6.54 631 April 0.038 3.666 4/18/08 6.43 620 May 0.038 3.666 5/19/08 6.52 629 June 0.038 3.666 6/18/08 6.37 615 July 0.038 3.666 7/18/08 6.25 603 August 0.038 3.666 8/18/08 6.22 600 September 0.038 3.666 9/18/08 6.07 586 October 0.038 3.666 10/20/08 5.62 542 November 0.038 3.666 11/18/08 5.07 489 December 0.038 3.666 12/18/08 4.67 451 2009 End of January 0.038 3.666 1/16/09 5.09 491 February 0.038 3.666 2/18/09 5.15 497 March 0.038 3.666 3/18/09 5.08 490 April 0.038 3.666 4/20/09 5.21 503 May 0.038 3.666 5/18/09 5.54 534 June 0.038 3.666 6/18/09 5.64 544 (c) Record of Changes in Annual Return (Class M Shares): Annual Return 6/1/08 - 5/31/09 -5.49 % (Note) Annual Return (%) 100 x {[(Ending NAV * A) / Beginning NAV)  1} "A" shall be obtained by multiplying together all the amounts of such dividend as distributed during the period divided by the net asset value per share on the ex-dividend day of the relevant distribution plus 1. Provided that the Beginning NAV means net asset value per share on May 31, 2008 and the Ending NAV means net asset value per share on the end of May, 2009. - 4 - II. FINANCIAL CONDITIONS OF THE FUND [Translation of Unaudited Semi-annual Accounts will be attached to the Japanese version of the Semi-annual Report.] III RECORD OF SALES AND REPURCHASES (Class M Shares) Record of sales and repurchases during one year period up to and including the end of May, 2009 and number of outstanding shares of the Fund as of the end of May, 2009 are as follows: Number of Number of Number of Out- Shares Sold Shares Redeemed standing Shares Worldwide 1,581,620 6,173,412 30,652,687 (In Japan) (1,110,700) (5,644,900) (29,244,100) - 5 - IV. OUTLINE OF THE MANAGEMENT COMPANY (1) Amount of Capital Stock: a. Fund (as of the end of May, 2009): Not applicable. b. Putnam Investment Management, LLC ("Investment Management Company"): 1. Amount of Member's Equity (as of the end of May, 2009): $49,572,560 2. Amount of member's equity (for the past five years): Amount of Year Member's Equity End of 2004* -$9,155,466 End of 2005 $73,231,356 End of 2006 $70,594,104 End of 2007 $117,226,875 End of 2008 $58,526,939  Unaudited. (*) During 2004, Putnam Investment Management accrued $223,524,388 of regulatory settlements. This, along with net intercompany transactions with the Parent and its affiliates resulted in the decrease. Net income for the year ended December 31, 2004 was $89,819,256. This was offset by $243,460,758 of net intercompany transactions, which are factored as a reduction of Members' Equity. (2) Description of Business and Outline of Operation a. Fund: The Fund may carry out any administrative and managerial act, including the purchase, sale, subscription and exchange of any securities, and the exercise of all rights directly or indirectly pertaining to the Fund's assets. The Fund has retained Putnam Investment Management, LLC, the investment adviser, to render investment advisory services and Putnam Investor Services, Inc., to hold the assets of the Fund in custody and act as Investor Servicing Agent. b. Investment Management Company: The Investment Management Company is engaged in the business of providing investment management and investment advisory services to mutual funds. As of the end of May, 2009, the Investment Management Company managed, advised, and/or administered the following 102 funds and fund portfolios (having an aggregate net asset value of nearly $54.5 billion): - 6 - (As of the end of May, 2009) Name of Number of the Total Net Asset Value Country Principal Characteristics Funds ($ million) Closed-end bond fund 5 $2,295.05 Open-end balanced fund 15 $13,915.91 U.S.A. Open-end bond fund 33 $18,598.46 Open-end equity fund 49 $19,674.17 Total 102 $54,483.59 (3) Miscellaneous a. Fund: There has been, or is, no litigation which had or is expected to have a material effect on the Fund during the six months before the filing of this report. b. Investment Management Company: In late 2003 and 2004, the Investment Management Company settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Payments from the Investment Management Company will be distributed to certain open-end Putnam funds and their shareholders. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against the Investment Management Company and, in a limited number of cases, some Putnam funds. The Investment Management Company believes that these lawsuits will have no material adverse effect on the funds or on the Investment Management Company's ability to provide investment management services. In addition, the Investment Management Company has agreed to bear any costs incurred by the Putnam funds as a result of these matters. The Investment Management Company and the Principal Underwriter are named as defendants in a civil suit in which the plaintiffs allege that the management and distribution fees paid by certain Putnam funds were excessive and seek recovery under the 1940 Act. The Investment Management Company and the Principal Underwriter have contested the plaintiffs' claims and the matter is currently pending in the U.S. District Court for the District of Massachusetts. Based on currently available information, the Investment Management Company believes that this action is without merit and that it is unlikely to have a material effect on the Investment Management Company's and the Principal Underwriter's ability to provide services to their clients, including the fund. Except for the above, there has been, or is, no litigation or fact which caused or would cause, a material effect on the Investment Management Company during the six months before the filing of this report. - 7 - V. OUTLINE OF THE FINANCIAL STATUS OF THE INVESTMENT MANAGEMENT COMPANY [Translation of Unaudited Semi-annual Accounts of the Investment Management Company will be attached to the Japanese version of the Semi-annual Report.] [Translation] Filed Document: AMENDMENT TO SECURITIES REGISTRATION STATEMENT Filed with: Director of Kanto Local Finance Bureau Filing Date: July 31, 2009 Name of the Issuer: PUTNAM INCOME FUND Name of Representative: Charles E. Porter Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Address of Principal Office: One Post Office Square Boston, Massachusetts 02109 U. S. A. Name and Title of Registration Agent: Harume Nakano Attorney-at-Law Ken Miura Attorney-at-Law Address or Place of Business Mori Hamada & Matsumoto Marunouchi Park Building 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Name of Liaison Contact: Harume Nakano Ken Miura Attorneys-at-Law Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Park Building 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 - ii - Public Offering or Sale for Registration Name of the Fund Making Public PUTNAM INCOME FUND Offering or Sale of Foreign Investment Fund Securities: Aggregate Amount of The maximum amount expected to be sold is 3.4 Foreign Investment Fund Securities billion U.S. dollars (JPY 328 billion). to be Publicly Offered or Sold: Note: U.S.$ amount is translated into Japanese Yen at the rate of U.S.$l.00JPY 96.48 the mean of the exchange rate quotations by The Bank of Tokyo-Mitsubishi UFJ, Ltd. for buying and selling spot dollars by telegraphic transfer against yen on May 29, 2009. Places where a copy of this Amendment to Securities Registration Statement is available for Public Inspection Not applicable. I. Reason For Filing This Amendment to Securities Registration Statement: This statement purports to amend and update the relevant information of the Securities Registration Statement ("SRS") filed on April 6, 2009 due to the fact that the aforementioned Semi-annual Report was filed today and due to the fact that there is the matters to be modified. The exchange rates used in this statement to translate the amended amounts of foreign currencies are different from those used before these amendments, as the latest exchange rates are used in this statement. II. Contents of the Amendments: 1. Due to the Fact that the aforementioned Semi-annual Report: Part II. INFORMATION CONCERNING THE FUND The following matters in the original Japanese SRS are amended to have the same contents as those provided in the following items of the aforementioned Semi-annual Report: Before amendment After amendment [Original Japanese SRS] [Aforementioned Semi-annual Report] I. Description of the Fund I. Status of Investment Portfolio of the Fund 5. Status of Investment Portfolio (1) Diversification of Investment Portfolio (1) Diversification of Investment Portfolio (3) Results of Past Operations (2) Results of Past Operations (a) Record of Changes in Net Assets (Class M (a) Record of Changes in Net Assets (Class M Shares) Shares) (Regarding the amounts as at the end of (Regarding the amounts as at the end of each month during one-year period from, each month during one-year period from, and including, the latest relevant date and including, the latest relevant date appertaining to the filing date of the appertaining to the filing date of the original Japanese SRS) afore-mentioned Semi-annual Report) (b) Record of Distributions Paid (Class M (b) Record of Distributions Paid (Class M Shares) Shares) (Regarding the dividends paid each month (Regarding the dividends paid each month during one-year period up to the latest during one year period up to the latest relevant date of the original Japanese relevant date of the afore-mentioned SRS) Semi-annual Report) (c) Record of Annual Return (Class M Shares) (c) Record of Annual Return (Class M Shares) - 2 - (The record of annual return during one year period up to the latest relevant date of the afore-mentioned Semi-annual Report is added.) Part III. DETAILED INFORMATION CONCERNING THE FUND With respect to Section IV. the Financial Conditions of the Fund in the original SRS, Item II. Financial Conditions of the Fund in the aforementioned Semi-annual Report is added to the original SRS. V. Record of Sales and Repurchases (Class M III. Record of Sales and Repurchases (Class M Shares) Shares) (The record of sales and repurchases during one year period up to the latest relevant date of the afore-mentioned Semi-annual Report is added.) Part IV. SPECIAL INFORMATION I. Outline of the Management Company IV. Outline of the Management Company 1. Outline of the Management Company B. Putnam Investment Management, LLC (Investment Management Company) (1) Amount of Capital Stock (1) Amount of Capital Share b. Putnam Investment Management, LLC (Investment Management Company) 2. Description of Business and Outline of (2) Summary of Business and Outline of Operation Operation B. The Investment Management Company b. Investment Management Company 5. Miscellaneous (3) Miscellaneous B. The Investment Management Company b. Investment Management Company (e) Litigation, etc. With respect to Section 3.B. the Financial Conditions of the Investment Management Company in the original SRS, Item V. Outline of the Financial Status of the Investment Management Company in the aforementioned Semi-annual Report is added to the original SRS. - 3 - 2. Due to the fact that there are the matters to be modified: Cover page: [Before Amendment] - Omitted. - Address or Place of Business Marunouchi Kitaguchi Building 6- 5 , Marunouchi 1 -chome Chiyoda-ku, Tokyo - Omitted. - Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Kitaguchi Building 6- 5 , Marunouchi 1 -chome Chiyoda-ku, Tokyo - Omitted. - Aggregate Amount of Up to 3.4 billion U.S. dollars (approximately Foreign Investment Fund Securities JPY 304.5 billion) for Class M Shares. to be Publicly Offered or Sold: Note 1: The above Address or Place of Business and Place of Liaison Contact will be changed to "Marunouchi Park Building, 6-1, Marunouchi 2-chome, Chiyoda-ku, Tokyo" as from May 7, 2009. Note 2 : U.S.$ amount is translated into Japanese Yen at the rate of U.S.$l.00 JPY 89.55 the mean of the exchange rate quotations by The Bank of Tokyo-Mitsubishi UFJ, Ltd. for buying and selling spot dollars by telegraphic transfer against yen on January 30, 2009. - Omitted. - [After Amendment] - Omitted. - Address or Place of Business Mori Hamada & Matsumoto Marunouchi Park Building 6- 1 , Marunouchi 2 -chome, Chiyoda-ku, Tokyo - Omitted. - Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Park Building 6- 1 , Marunouchi 2 -chome, Chiyoda-ku, Tokyo - Omitted. - Aggregate Amount of Up to 3.4 billion U.S. dollars (approximately Foreign Investment Fund Securities JPY 304.5 billion) for Class M Shares. to be Publicly Offered or Sold: Note: U.S.$ amount is translated into Japanese Yen at the rate of U.S.$l.00 JPY 89.55 the mean of the exchange rate quotations by The Bank of Tokyo-Mitsubishi UFJ, Ltd. for buying and selling spot dollars by telegraphic transfer against yen on January 30, 2009. - Omitted. - PART I. INFORMATION CONCERNING SECURITIES 8. PLACE OF SUBSCRIPTION: [Before Amendment] - 4 - Mizuho Investors Securities Co., Ltd. (hereinafter referred to as "Mizuho Investors" or "Distributor") Shibusawa City Place A., 13-16, Nihonbashi- Kayaba-cho 1-chome, Chuo-ku, Tokyo Note: The subscription is handled at the head office and the branch offices in Japan of the above-mentioned Distributor. [After Amendment] Mizuho Investors Securities Co., Ltd. (hereinafter referred to as "Mizuho Investors" or "Distributor") Shibusawa City Place A., 13-16, Nihonbashi- Kayaba-cho 1-chome, Chuo-ku, Tokyo Note: The subscription is handled at the head office and the branch offices in Japan of the above-mentioned Distributor. The above address of the Distributor shall be amended as of October 12, 2009 as follows: Shibusawa City Place Kakigaracho, 10-30, Nihonbashi- Kakigara-cho 2-chome, Chuo-ku, Tokyo PART II. INFORMATION CONCERNING THE FUND I. DESCRIPTION OF THE FUND 1. NATURE OF THE FUND (2) Structure of the Fund (iii) Outline of the Investment Management Company B. Putnam Investment Management, LLC (the "Investment Management Company") (C) Amount of Capital Stock [Before Amendment] 1. Amount of Member's Equity (as of the end of January , 2009):  2. Amount of member's equity (for the past five years): Amount of Year Member's Equity End of 2004* -$9,155,466 End of 2005 $73,231,356 End of 2006 $70,594,104 End of 2007 $117,226,875 End of 2008 $58,526,939   Unaudited. - 5 - * During 2004, the Investment Management Company accrued $223,524,388 of regulatory settlements. This, along with net intercompany transactions with the Parent and its affiliates resulted in the decrease. Net income for the year ended December 31, 2004 was $89,819,256. This was offset by $243,460,758 of net intercompany transactions, which are factored as a reduction of Members' Equity. [After Amendment] 1. Amount of Member's Equity (as of the end of May , 2009):  2. Amount of member's equity (for the past five years): Amount of Year Member's Equity End of 2004* -$9,155,466 End of 2005 $73,231,356 End of 2006 $70,594,104 End of 2007 $117,226,875 End of 2008 $58,526,939  Unaudited. * During 2004, the Investment Management Company accrued $223,524,388 of regulatory settlements. This, along with net intercompany transactions with the Parent and its affiliates resulted in the decrease. Net income for the year ended December 31, 2004 was $89,819,256. This was offset by $243,460,758 of net intercompany transactions, which are factored as a reduction of Members' Equity. PART III. DETAILED INFORMATION CONCERNING THE FUND III. MANAGEMENT AND ADMINISTRATION 3. Rights of Shareholders, Etc.: (3) Agent in Japan: [Before Amendment] Mori Hamada & Matsumoto Marunouchi Kitaguchi Building 6- 5 , Marunouchi 1 -chome Chiyoda-ku, Tokyo Note: The above address will be changed to "Marunouchi Park Building, 6-1, Marunouchi 2-chome, Chiyoda-ku, Tokyo" as from May 7, 2009. Same applies hereinafter. - Omitted. - The agent for the registration with the Director of Kanto Local Finance Bureau of the Ministry of Finance of Japan of the continuous disclosure and for the filing of the notification with the Commissioner of the Financial Services Agency is each of the following persons: Harume Nakano Ken Miura Attorneys-at-law Mori Hamada & Matsumoto Marunouchi Kitaguchi Building 6- 5 , Marunouchi 1 -chome - 6 - Chiyod a-ku, Tokyo [After Amendment] Mori Hamada & Matsumoto Marunouchi Park Building 6- 1 , Marunouchi 2 -chome Chiyoda-ku, Tokyo - Omitted. - The agent for the registration with the Director of Kanto Local Finance Bureau of the Ministry of Finance of Japan of the continuous disclosure and for the filing of the notification with the Commissioner of the Financial Services Agency is each of the following persons: Harume Nakano Ken Miura Attorneys-at-law Mori Hamada & Matsumoto Marunouchi Park Building 6- 1 , Marunouchi 2 -chome Chiyoda-ku, Tokyo (4) Jurisdiction: [Before Amendment] Limited only to litigation brought by Japanese investors regarding transactions relating to (3)(b) above, the Fund has agreed that the following court has jurisdiction over such litigation and the Japanese law is applicable thereto. Execution procedures of judgments shall be subject to Japanese law . Tokyo District Court 1-4, Kasumigaseki 1-chome Chiyoda-ku, Tokyo [After Amendment] The Fund acknowledges that the following court shall have jurisdiction over litigations related to transactions in the Shares of the Fund acquired by Japanese investors: Tokyo District Court 1-4, Kasumigaseki 1-chome Chiyoda-ku, Tokyo Enforcement proceedings of a final and definitive judgement on such litigation will be conducted in accordance wit the applicable laws of the relevant jurisdiction. Attachment: With respect to Attachment, the relevant information from March 2007 to June 2007 is added as follows: - 7 - [Before Amendment] Net asset value per share as at the ex-dividend date: (From December 1994 to February 2009 ) Amount of Dividend Net asset value per share as Year / Month Paid (US$) Ex-dividend Date at the ex-dividend date (Omitted.) 2009 January 0.038 1/20/2009 5.08 February 0.038 2/19/2009 5.11 [After Amendment] Net asset value per share as at the ex-dividend date: (From December 1994 to June 2009 ) Amount of Dividend Net asset value per share as Year / Month Paid (US$) Ex-dividend Date at the ex-dividend date (Omitted.) 2009 January 0.038 1/20/2009 5.08 February 0.038 2/19/2009 5.11 March 3/19/2009 April 4/21/2009 May 5/19/2009 June 6/19/2009
